United States Court of Appeals
                     For the First Circuit

No. 15-1763

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    MANUEL ACEVEDO-HERNÁNDEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colón, U.S. District Judge]


                             Before

                  Torruella, Lipez, and Barron,
                         Circuit Judges.


     Lydia Lizarríbar-Masini, for appellant.
     Scott A.C. Meisler, Criminal Division, Appellate Section,
U.S. Department of Justice, with whom Kenneth A. Blanco, Acting
Assistant Attorney General, Trevor N. McFadden, Acting Principal
Deputy Assistant Attorney General, Rosa Emilia Rodríguez-Vélez,
United States Attorney, Timothy R. Henwood, Assistant United
States Attorney, and José Capó-Iriarte, Assistant United States
Attorney, were on brief, for appellee.



                         August 6, 2018
              TORRUELLA, Circuit Judge. After a jury trial, Defendant-

Appellant Manuel Acevedo-Hernández ("Acevedo"), a former Puerto

Rico Superior Court Judge, was convicted of participating in a

conspiracy to bribe an agent of an organization receiving federal

funds, in violation of 18 U.S.C. § 371 (Count One), and of

receiving a bribe, in violation of 18 U.S.C. § 666(a)(1)(B) (Count

Three).   He appeals his conviction and sentence, citing a number

of alleged trial and sentencing errors.            After carefully reviewing

his claims, we affirm.

                                I.   Background1

A.   Factual Background

              Acevedo was a Puerto Rico Superior Court Judge in the

Aguadilla judicial region of Puerto Rico.           In 2012, he was assigned

to preside over the criminal case brought against Lutgardo Acevedo-

López   ("Lutgardo"), 2 an      accountant    and    attorney   charged   with

aggravated negligent homicide, obstruction of justice, and driving

under   the    influence   of   alcohol     ("DUI").     Lutgardo's   charges

stemmed from a car accident that took place on June 30, 2012, in



1  We summarize the relevant facts, reserving for our analysis a
more detailed discussion of the facts relevant to each issue
presented on appeal.
2  Because several individuals mentioned in this opinion have the
last name "Acevedo," we refer to them by either their first name
or a nickname used in the record. We mean no disrespect.


                                      -2-
which Lutgardo's BMW crossed into the opposite lane, and collided

with Félix Babilonia's ("Babilonia") vehicle, killing him.

            Lutgardo wanted to be acquitted from the state criminal

charges, among other obvious reasons, so that he could be eligible

to enter into business contracts with the government.           To further

his goal, Lutgardo enlisted the help of his friend of fifteen

years, Ángel Román-Badillo ("Lito").       Lito owned a restaurant and

a bar, and also worked as a facilitator (or "gestor" in Spanish).3

Lutgardo trusted Lito, who had done things for him in the past,

including buying drugs for him so that Lutgardo did not have to go

to "drug points" himself.    Lito had known Acevedo for more than a

decade, and was a neighbor to Acevedo's brother, Saúl Acevedo-

Hernández ("Saúl").    Lito also stood to benefit from Lutgardo's

acquittal   because   Lito   would    participate    in   the   government

contracts Lutgardo hoped to receive.

            Lutgardo, who knew that the criminal case against him

would be assigned to Acevedo, believed that "everybody had a price"

and thus instructed Lito to find out what Acevedo's price was.

Through Saúl, Lito coordinated a meeting with Acevedo at Rompe

Olas Restaurant in Aguadilla, Puerto Rico.          Saúl, Lito, Acevedo,

and Acevedo's nephew, Miguel Acevedo ("Miguel") attended that



3   Lito's bar was located across from Lutgardo's accounting office.


                                     -3-
meeting,    which   took   place    in   November   2012.   The   attendees

discussed Lutgardo's criminal case.           Lito informed Acevedo that

the case would be assigned to him.             Acevedo responded that he

would inform Lito if the case was indeed assigned to him, and Lito

and Acevedo exchanged phone numbers.           When Acevedo was in fact

assigned to preside over Lutgardo's case, he notified Lito.

            Although Acevedo initially mentioned that Lutgardo's

case was so delicate that it "could not be worked on, not even for

$100,000," he eventually agreed to provide Lutgardo with favorable

treatment, including, crucially, acquitting him from the criminal

charges. Acevedo told Lito that, in exchange for his participation

in the scheme, he wanted a state appellate judgeship -- which had

a higher salary than the position he then held -- as well as jobs

for his brother Saúl at the Puerto Rico Treasury Department, and

for his nephew Miguel at the Puerto Rico State Insurance Fund

Corporation.        Acevedo   was   "practically    supporting"   Saúl   and

Miguel, so he wanted to be relieved from the financial burden they

represented.    Accordingly, Acevedo provided Lito with his resume

along with those of Saúl and Miguel, which Lito then forwarded to

Lutgardo.

            Lutgardo deposited $30,000 into Lito's personal bank

account to pay for expenses related to the scheme.                After the

November 2012 meeting, and until April 2013, Lito and Acevedo


                                     -4-
talked on a daily basis and went out practically every Wednesday

through Sunday to bars and restaurants.              They spent $200-$300 per

outing.     All expenses were paid by Lito, using money provided by

Lutgardo.

              Lutgardo   planned   to    use   his    good   childhood   friend,

Anaudi Hernández-Pérez ("Anaudi"), to help Acevedo obtain his

desired position through a recess appointment4 to the Puerto Rico

Court of Appeals.        Anaudi was a businessman and fundraiser for the

political party that had just won the governorship.               He had strong

ties   with    the   then-governor      elect,       Alejandro   García-Padilla

("García-Padilla"), maintained good relationships with many other

politicians, and had previously assisted another candidate in his

reappointment to an additional term in the judiciary.               Lutgardo's

brother, Bebe, 5 told Anaudi that Acevedo had been assigned to

preside over Lutgardo's case and asked him to help Acevedo get his

desired promotion.




4  In Puerto Rico, ordinarily, state appellate judges are nominated
by the governor and then confirmed by the Senate. However, if the
governor appoints a candidate while the Senate is in recess --
known as a recess appointment -- that nominee sits as an appellate
judge until the Senate reconvenes. If the judge were to retire
in the interim, he would still retire as an appellate judge.
5  Because Lutgardo and his brother share the same name, Lutgardo
Acevedo, we refer to Lutgardo's brother by his nickname, "Bebe."


                                        -5-
          Anaudi had organized a golf tournament for December 30,

2012, in Aguadilla, where the then-governor elect García-Padilla

and other high-ranking politicians for the incoming political

party would be in attendance.6     On December 29, Lutgardo instructed

Lito to take Acevedo to the golf tournament so that Acevedo could

meet García-Padilla and confirm that Lutgardo had the political

connections   to   deliver   the   appellate   judgeship   that   Acevedo

wanted.   The next day, Lito picked up Acevedo at his house, took

him for breakfast -- during the course of which Lito explained to

Acevedo that García-Padilla and other high-ranking politicians

would be at the golf tournament -- and then drove him to the

tournament.   When they got to the tournament, Acevedo refused to

get out of the car because he "was nervous" to be seen with

Lutgardo's acquaintances, but told Lito that "there was no doubt

that there was power" to make good on the judgeship offer.             At

some point that day, Anaudi asked Bebe, who was also at the golf

tournament, why Acevedo had not yet arrived.       Bebe responded that

Acevedo did not get out of the car because, as the judge presiding

over Lutgardo's case, he was nervous about being seen.

          Around three weeks later, on January 21, 2013, Lito drove

Acevedo to Anaudi's house in Aguadilla to meet Anaudi and "come to


6  García-Padilla's swearing-in ceremony was held three days later,
on January 2, 2013.


                                   -6-
an agreement" as to how Acevedo would be promoted to the Court of

Appeals.   During the meeting, Acevedo told Anaudi that he had been

a trial judge for twenty-eight to thirty years and that his dream

was to retire as an appellate judge.            He requested Anaudi's help

in getting promoted, as well as in getting government employment

for Saúl and Miguel.     They also talked about Lutgardo's pending

criminal case, and Anaudi referred to Lutgardo as his "special

friend."

           To keep Acevedo happy, between January and February

2013, Lito, on behalf of Lutgardo, made two payments totaling over

$3,200   towards   Acevedo's   income     tax    debt   with    the   Treasury

Department.   Lito also gave Acevedo watches and ball-point pens,

and paid for the supplies, labor and other costs associated with

the   remodeling   of   Acevedo's   garage,       bedroom,     and    bathroom.

Lutgardo provided the money to cover these expenses.

           Honoring his role in the scheme, from January through

March 2013, Acevedo provided strategic legal advice in Lutgardo's

criminal case.     Lito functioned as the middleman between Acevedo

and Lutgardo.      Lito and Lutgardo constantly spoke about what

Lutgardo wanted to inquire from Acevedo.            Lito then relayed any

information given by Acevedo to Lutgardo and his defense counsel,

attorneys Mayra López-Mulero and Harry Padilla. Acevedo instructed

Lito regarding what motions defense counsel should file, when to


                                    -7-
file them, and how Acevedo would rule on the issues.                  He also

reviewed   draft   motions    and   pleadings     prepared   by     Lutgardo's

defense counsel.     Acevedo suggested edits and discussed them with

Lito, who then shared Acevedo's feedback with Lutgardo's defense

counsel before they filed the corrected motion or pleading.                For

example, in January 2013, Acevedo suggested that Lutgardo file a

motion for the state to return him his BMW, and then to have an

expert examine it.    Following Acevedo's advice, Lutgardo's defense

counsel    filed   the    motion,       which     Acevedo    then     granted.

Additionally, Lutgardo provided a diagram of the accident to Lito

and   instructed   him   to   discuss     it    with   Acevedo.      Following

Lutgardo's instruction, Lito discussed the diagram -- described as

an important piece of the trial strategy -- with Acevedo, who then

said that he needed to visit the site of the accident just "to be

clear."    Accordingly, Lito and Acevedo made two ex parte visits

to the site of the accident while the case was pending.

           On March 22, 2013 -- three days before the trial started

-- Acevedo told Lito that Lutgardo's defense counsel should use

phone records to effectively cross-examine the government's eye

witnesses to the auto collision in order to show that they were

distracted on the phone while the collision occurred and thus make

them look unreliable.         Lito, in turn, relayed this advice to




                                    -8-
Lutgardo.     Lito and Acevedo also joked that Lutgardo must have

been in urgent need of Imodium.7

             The next day, Lito and Acevedo went to the home of Lito's

aunt in Guánica, Puerto Rico, to buy a red motorcycle for Acevedo.8

Lito paid $1,200 for Acevedo's motorcycle with money provided by

Lutgardo.9

             The following day, on the eve of the trial, Lito hosted

a barbecue at his house where he and Acevedo discussed Lutgardo's

case.    At some point, Lutgardo called Lito on his cell phone to

ask "how was everything going," and Acevedo mentioned that Lutgardo

"should remain calm and not be such a prick."

             Lutgardo's trial began on Monday March 25, 2013, during

Holy Week. 10    As part of the strategy, Acevedo had purposely

scheduled the trial -- which would not last more than three days

-- during Holy Week because people would be distracted with other

matters going on that week and thus would not pay too much



7    Imodium is a common over-the-counter remedy for diarrhea.
8    Lito also bought two other motorcycles for himself.
9  They stored Acevedo's motorcycle at Lito's house. The plan was
for Acevedo to get it once the trial had ended, but Acevedo never
took possession of the motorcycle because of the events that took
place on April 5, which will be explained shortly.
10 Holy Week in Christianity is the week before Easter, beginning
with Palm Sunday and ending on Holy Saturday, the day before Easter
Sunday.


                                  -9-
attention to the trial.    Although Lutgardo knew all along that he

was going to have a bench trial, in order to avoid raising

suspicions, he waited until the first day of trial to waive his

right to a jury trial.     Both Lutgardo and Acevedo instructed Lito

not to attend the trial because Lito had been seen socializing

with Acevedo so frequently that both of them thought it would be

troublesome for Lito to be seen at the trial.          Instead, Lutgardo

had his cousin and driver, Rafael Lorenzo-López ("Lorenzo") attend

the trial.   During court recesses, Acevedo communicated with Lito

to let him know "how everything was going" and to inform him

whether defense counsel "need[ed] to change anything."                 Lito

passed along this information to Lorenzo, who in turn shared it

with either Lutgardo or his defense counsel.         Acevedo also granted

Lutgardo's motion to preclude the prosecution from calling any

rebuttal witnesses.   On March 27, 2013, Acevedo acquitted Lutgardo

of all criminal charges pending against him.          Acevedo then spoke

with Lito to inform him that he had just acquitted Lutgardo and to

tell him that he should look at the newscast.             The next day,

Lutgardo   had   Lorenzo   deliver   to   Lito   a   $25,000   check    for

reimbursement of expenses that Lito had spent on Acevedo.              One

week later, Lutgardo sent Lito a second check for $25,000, also

for reimbursement of expenses related to the scheme.




                                 -10-
            On April 5, 2013, Lito rented a Hyundai Sonata at Budget

Car Rental in Aguadilla and, per Acevedo's request, drove Acevedo

to a seminar for judges at the Court of Appeals in San Juan.    While

Acevedo was at the seminar, Lito went to the Macy's store located

at Plaza Las Américas shopping mall and bought cufflinks, ties,

tie clips, and shirts for Acevedo.       Lito then returned to the

Court of Appeals to pick up Acevedo from the seminar.   Afterwards,

they stopped at a place near the Court of Appeals to have "a couple

of drinks," before heading back to Aguadilla.      On their way to

Aguadilla, they stopped at another establishment in which they had

more drinks, ate, and danced for a while.     Lito and Acevedo then

left the establishment and hit the road, drinks in hand.

            Police officers eventually pulled Lito's rental car over

for speeding.    One of the officers, Elvis Soto, saw Acevedo and

immediately recognized him.      Officer Soto also "perceiv[ed] a

strong smell of alcohol" and noticed that Lito's eyes were reddish.

Accordingly, he informed Lito that there was a DUI checkpoint

farther ahead, and that he needed to take Lito there to perform a

breathalyzer test.    Acevedo tried to intervene on Lito's behalf,

attempting to keep Lito from facing criminal charges.          Another

officer drove Lito's rental car to the DUI checkpoint, which was

close by.     Several police officers who had been involved in

Lutgardo's case were at the DUI checkpoint and, upon learning that


                                -11-
Lito was accompanied by Acevedo, immediately associated Lito with

Lutgardo and commented that they now knew "what happened in the

trial."

            The media made the incident public, which revived public

concerns over the integrity of Lutgardo's trial.         Thereafter, Lito

gave Acevedo $3,000 or $4,000 in cash so that Acevedo could hire

an attorney and "prepare [himself] for whatever c[ould] come

forward."    The two of them then stopped communicating.

            Months later, Lutgardo and Lito created a backdated

contract to conceal and provide a false explanation for the money

that Lutgardo had given Lito to pay Acevedo or otherwise use in

furtherance of the scheme.      They intended for it to appear as if

the money had been for a legitimate investment by Lutgardo in

Lito's bar business in 2013.

            In   December   2013,   Lito   began    cooperating   with    the

Federal   Bureau   of   Investigations     ("FBI").      As   part   of   his

cooperation,     Lito   contacted   Acevedo   and    secretly   recorded   a

conversation between the two of them.               In this conversation,

Acevedo rued the day he was assigned to preside over "[t]he fucking

case," talked about the red motorcycle that Lito had bought for

him, and lamented that Anaudi had not delivered the appellate

judgeship position, and that Officer Soto had "screwed" them.

Lito also secretly recorded a conversation he had with Lutgardo.


                                    -12-
           On April 14, 2014, FBI agents executed a search warrant

on Acevedo's house and interviewed Acevedo.11               The agents asked

Acevedo whether he had received anything of value from Lutgardo,

Lito, or anyone associated with Lutgardo, and whether he had ever

been to Anaudi's house in Aguadilla, all to which Acevedo responded

in the negative.      When the agents told Acevedo that they had

information   that   Lito   had   given     him   a   watch,    Acevedo       gave

conflicting stories.    He initially denied having received a watch,

but then admitted to having received one from Lito.             Acevedo also

claimed that he destroyed the watch and threw it into the ocean.

He then changed his story and said he gave the watch to a relative.

When the agents then showed Acevedo the cufflinks and two watches

that they had seized from Acevedo's nightstand tables, Acevedo

became   "really   nervous"    and   his    demeanor      changed.      Acevedo

eventually admitted that Lito drove him to Anaudi's house to

deliver his resume, as well as the resumes of two relatives.

B.   Procedural Background

           On May 28, 2014, a grand jury returned an indictment

charging   Acevedo   with     conspiracy    to    bribe    an   agent    of    an

organization receiving federal funds, in violation of 18 U.S.C.

§ 371 (Count One), and receipt of a bribe by an agent of an



11   Acevedo was advised of his rights, which he voluntarily waived.


                                     -13-
organization receiving federal funds, in violation of 18 U.S.C.

§ 666(a)(1)(B) (Count Three).12

          Acevedo's jury trial began on January 9, 2015.       The

government called nineteen witnesses during its case-in-chief,

including Lito -- its main witness -- and Miriam Rodríguez --

Babilonia's mother-in-law -- who briefly testified on the second

day of trial.   At the close of the government's case, Acevedo

moved for a judgment of acquittal under Rule 29 of the Federal

Rules of Criminal Procedure, which the district court denied.

Acevedo subpoenaed Lutgardo to testify, but Lutgardo invoked his

Fifth Amendment right against self-incrimination.   After a hearing

outside of the presence of the jury to discuss Lutgardo's assertion

of his Fifth Amendment right, the district court upheld Lutgardo's

assertion of that right.   After presenting his witnesses, Acevedo

renewed his motion for acquittal, which the court again denied.


12 Lutgardo was also charged in Count One of the indictment, as
well as with paying a bribe to an agent of an organization
receiving federal funds, in violation of 18 U.S.C. § 666(a)(2).
He pled guilty to both counts and was sentenced to nine years of
imprisonment.   We affirmed his sentence.    See United States v.
Acevedo-López, 873 F.3d 330 (1st Cir. 2017).

  Lito waived indictment and pled guilty to a two-count information
charging him with conspiracy to bribe an agent of an organization
receiving federal funds, in violation of 18 U.S.C. § 371, and
paying a bribe to an agent of an organization receiving federal
funds in violation of 18 U.S.C. § 666(a)(2). See Cr. No. 14-368
(ADC), ECF Nos. 1-3.     He is awaiting sentencing in the U.S.
District Court for the District of Puerto Rico.


                                  -14-
On January 20, 2015, after a seven-day trial, the jury found

Acevedo guilty of both counts.

               At sentencing, the district court rejected Acevedo's

objections to two sentencing enhancements.                 First, the court

rejected    Acevedo's     contention    that   all    payments   made    to    him

constituted a single incident of bribery.             Accordingly, the court

applied the two-level enhancement provided in U.S. Sentencing

Guidelines ("U.S.S.G.") § 2C1.1(b)(1) for offenses involving more

than one bribe.      Second, the district court determined that "the

value of the payment and the benefit received or to be received or

the value of anything obtained" by Acevedo exceeded $120,000, which

triggered       a   ten-level    enhancement         pursuant    to     U.S.S.G.

§ 2C1.1(b)(2).13       When these contested enhancements -- as well as

the      uncontested      four-level      enhancement       under       U.S.S.G.

§ 2C1.1(b)(3) for being a public official in a sensitive position

-- were added to the base offense level of fourteen pursuant to

U.S.S.G. § 2C1.1(a)(1), the total offense level resulted in thirty.

This, in conjunction with Acevedo's criminal history category of

I, yielded an advisory guidelines sentencing range ("GSR") of sixty

months    of    imprisonment    for    Count   One   and   97-120     months    of

imprisonment for Count Three.14           The government requested that


13    The court determined that the value was at least $155,780.
14    The GSR for Count Three was 97-121 months of imprisonment, but

                                       -15-
Acevedo be sentenced to a total of 120 months' imprisonment, while

Acevedo asked for a sentence of time served or "house incarceration

or . . . probation for a term of years."         Acevedo was ultimately

sentenced to sixty months of imprisonment for Count One and 120

months for Count Three, to be served concurrently.           The court also

imposed three years of supervised release for each count, to be

served concurrently after his release from prison.           Acevedo timely

appealed.

                            II.    Discussion

A.   Sufficiency of the Evidence

            Acevedo   challenges    the   sufficiency   of    the   evidence

supporting his convictions.        Regarding Count One, Acevedo argues

that the district court erred in denying his motion for acquittal

because the evidence was insufficient to prove that he knowingly

and voluntarily participated in the conspiracy.              Specifically,

Acevedo argues that Lito "controlled and orchestrated every move"

to advance his own interest in obtaining money from Lutgardo, and

that Acevedo never shared Lito's knowledge of the underlying

criminal act.    According to Acevedo, the evidence presented at

trial proved a conspiracy between Lito and Lutgardo, but failed to




his GSR was capped at 120 months under U.S.S.G. § 5G1.2(b) because
the statutory maximum for the count of conviction was ten years.
See 18 U.S.C. § 666(a).


                                   -16-
show that Acevedo "saw, heard, met or discussed anything with

codefendant Lutgardo," which, he says, shows that he was not a

knowing participant in the conspiracy.        Acevedo further claims

that he never asked for money or anything of value; that the

"alleged watches, cufflinks and [items] that [Lito] testified he

bought for [Acevedo] were gifts"; and that he never applied for

the appellate judge position.

             Regarding his conviction on Count 3, Acevedo posits that

the evidence was insufficient because, contrary to the district

court's determination, the items he received from Lito did not

meet the $5,000 threshold amount established in 18 U.S.C. § 666.

Finally, he alleges that the district court erroneously considered

payments made to him by Lito after the conspiracy had already

concluded.

     1.   Standard of Review

             Because   Acevedo   preserved   his   challenge   to   the

sufficiency of the evidence, we review de novo the district court's

denial of his motion for judgment of acquittal.      United States v.

Trinidad-Acosta, 773 F.3d 298, 310 (1st Cir. 2014).      In so doing,

we must determine whether "any reasonable jury could find all the

elements of the crime [proven] beyond a reasonable doubt."      United

States v. Santos-Soto, 799 F.3d 49, 57 (1st Cir. 2015) (quoting

United States v. Azubike, 564 F.3d 59, 64 (1st Cir. 2009)).         We


                                  -17-
need not conclude that "no verdict other than a guilty verdict

could sensibly be reached, but must only [be] satisfied . . . that

the guilty verdict finds support in a plausible rendition of the

record."   United States v. Hatch, 434 F.3d 1, 4 (1st Cir. 2006)

(internal quotation marks omitted).

           In determining whether the record provides such support,

we do not view each piece of evidence separately, re-weigh the

evidence, or second-guess the jury's credibility calls.    Santos-

Soto, 799 F.3d at 57; United States v. Acosta-Colón, 741 F.3d 179,

191 (1st Cir. 2013).    Instead, we evaluate the sum of all the

evidence and inferences drawn therefrom in the light most favorable

to the government, resolve all credibility disputes in its favor,

and "determine whether that sum is enough for any reasonable jury

to find all the elements of the crime proven beyond a reasonable

doubt, even if the individual pieces of evidence are not enough

when viewed in isolation."   Santos-Soto, 799 F.3d at 57; see also

United States v. Gaw, 817 F.3d 1, 3-4 (1st Cir. 2016); Acosta-

Colón, 741 F.3d at 191 (noting that the court is required to choose

the inference "most compatible" with the jury's guilty verdict

when confronted with competing inferences).   Furthermore, we need

not be convinced "that the government succeeded in eliminating

every possible theory consistent with the defendant's innocence."




                               -18-
Trinidad-Acosta, 773 F.3d at 310-11 (quoting United States v. Troy,

583 F.3d 20, 24 (1st Cir. 2009)).

             In sum, we will only reverse on a sufficiency challenge

if, "after viewing the evidence and reasonable inferences in the

light most flattering to the prosecution, [we conclude that] no

rational jury could have found him guilty beyond a reasonable

doubt."   Acosta-Colón, 741 F.3d at 191.

     2.   Applicable Law

             To make out a case of conspiracy under 18 U.S.C. § 371,

the government has to prove: 1) the existence of an agreement to

commit an unlawful act; 2) the defendant's voluntary and knowing

participation in the conspiracy; and, 3) an overt act committed in

furtherance of the conspiracy.           United States v. Ngige, 780 F.3d
497, 503 (1st Cir. 2015).            "[A]n agreement to join a conspiracy

may be express or tacit . . . and may be proved by direct or

circumstantial evidence."         United States v. McDonough, 727 F.3d
143, 156 (1st Cir. 2013) (internal quotations omitted).                         "Such

evidence may include the defendants' acts that furthered the

conspiracy's purposes."        Id.     In addition, to determine whether a

conspiracy     exists,    we    must    consider       "the    totality    of     the

circumstances, paying particular heed to factors such as the

existence of a common goal, evidence of interdependence among the

participants,    and     the   degree    to    which   their    roles     overlap."


                                        -19-
United States v. Rodríguez-Reyes, 714 F.3d 1, 7 (1st Cir. 2013)

(quoting United States v. Fenton, 367 F.3d 14, 19 (1st Cir. 2004)).

Moreover, "each coconspirator need not know of or have contact

with all other members of the conspiracy, nor must they know all

of the details of the conspiracy or participate in every act in

furtherance of it."          Id. (alteration omitted) (quoting United

States v. Martínez-Medina, 279 F.3d 105, 113 (1st Cir. 2002)).

            Here, the unlawful object of the agreement was the

violation    of     18    U.S.C.   §    666,       which   criminalizes     "bribery

concerning programs receiving Federal funds."                  A bribe under this

statute     "must    be    made    'in       connection     with     any    business,

transaction,        or    series       of     transactions      of    the     covered

organization, government, or agency involving anything of value of

$5,000 or more.'"         United States v. Bravo-Fernández, 722 F.3d 1,

12 (1st Cir. 2013) (alteration omitted) (quoting 18 U.S.C. § 666).

This is known as the "transactional element requirement."                        Id.

This   Court      has     clarified         that    the    transactional      element

requirement of $5,000 "refers to the value of the 'business' or

'transaction' sought to be influenced by the bribe," and not to

the value of the bribe itself.               Id. at 12-13.

            That is, the bribe is anything of value "accepted or

agreed to be accepted" and does not need to meet the $5,000

threshold; only the "subject matter of the bribe" (the "business"


                                            -20-
or "transaction" sought to be influenced by the bribe) must be

$5,000 or more.          Id. at 13.      However, when the subject matter of

the bribe is an intangible or does not have a fixed price, "courts

may look to the value of the bribe as evidence of the value of the

'business'    .     .    .   [or]      'transaction'"     to    determine     if   the

transactional element requirement under § 666 is met.                   Id.

     3.     Analysis

             With       regard    to    his    Count   One     conviction,    Acevedo

challenges only the district court's finding that he knowingly and

voluntarily participated in the conspiracy.                    Thus, the other two

elements of § 371 are not before us.                   A defendant's knowing and

voluntary participation "can be proven through circumstantial

evidence,     including          inferences     from    acts    committed    by    the

defendant    that       furthered      the    conspiracy's     purposes."      United

States v. Castro-Davis, 612 F.3d 53, 60 (1st Cir. 2010) (quoting

United States v. García-Pastrana, 584 F.3d 351, 377 (1st Cir.

2009)).

             The evidence presented at trial is sufficient to permit

a reasonable jury to conclude beyond a reasonable doubt that

Acevedo knowingly and voluntarily participated in the conspiracy.

The evidence, construed in the light most favorable to the verdict,

shows that Lito and Lutgardo devised a scheme to get Lutgardo




                                             -21-
acquitted of his pending criminal charges,15 and that Lito informed

Acevedo of the scheme and invited him to participate.                 Acevedo

then accepted this invitation by notifying Lito that Lutgardo's

case had been assigned to him and by going along with the plan to

provide favorable treatment to Lutgardo, including acquitting him,

in exchange for an appellate judgeship,16 money, meals and drinks,

gifts, the remodeling of some areas in Acevedo's house, and

employment for his brother and nephew.            Acevedo complied with his

part of the agreement by: advising Lito regarding what motions

defense counsel should file and when to file them, reviewing and

editing those motions before they were filed, and giving Lito

advanced notice as to how he would rule on them; reviewing and

discussing with Lito a diagram of the accident; twice visiting the

site of the accident with Lito and sharing his impressions with

him    so   that   Lito   could,   in   turn,   relay   that   information   to

Lutgardo's defense counsel; suggesting that defense counsel use

phone records to cross-examine the government's eye witnesses;

scheduling the trial for Holy Week to avoid drawing too much


15    Acevedo concedes as much.
16  That Acevedo had not applied to a position at the Court of
Appeals since 2008 is of no consequence. The jury could draw the
reasonable inference that Acevedo was waiting to get Anaudi's
endorsement before officially applying for the position or that he
meant to apply after the trial ended, but failed to do so because
of the public concern raised by the April 5 incident.


                                        -22-
attention to it; using Lito as an intermediary to communicate with

defense counsel during trial and informing them what they needed

to do; precluding the prosecution from calling rebuttal witnesses;

and finally acquitting Lutgardo of all charges.

              Furthermore, additional evidence shows that Acevedo also

cashed in on his participation on the scheme.                   It shows that

Acevedo went out for months to restaurants and bars with Lito and

that   all    expenses   were   paid   by     Lito   with   money   provided    by

Lutgardo.      He also voluntarily accepted gifts, money, payments to

the Treasury Department on his behalf, and remodeling work at his

house.       Furthermore, Acevedo took affirmative steps to procure

help from Anaudi (to whom Lutgardo was a "special friend") in order

to obtain a seat on the Court of Appeals and government jobs for

his brother and nephew.

              The government presented not only testimonial evidence

-- with some witnesses corroborating the testimony of others17 --

but also additional corroborating evidence including: recorded

conversations     between   Lito   and      Acevedo   and   between   Lito     and

Lutgardo; bank records; receipts from Macy's, Budget Car Rental,



17 Such was the case with Lorenzo, Lutgardo's cousin and driver.
Lorenzo's testimony corroborated Lito's testimony about the nature
of the bribery agreement, Lito's role as a middleman between
Lutgardo and Acevedo, and his own role as an intermediary between
Acevedo, Lito, and defense counsel during Lutgardo's state trial.


                                       -23-
the hardware store where the materials used to remodel Acevedo's

garage had been purchased, and various restaurants; cufflinks and

watches that Lito had gifted Acevedo; Acevedo's, Saúl's, and

Miguel's resumes; numerous photos of Lito hanging out with Acevedo,

of Acevedo sitting on the red motorcycle that Lito had bought for

him, and of Lito hanging out with Lutgardo and his defense counsel;

toll records for Lito's rented car on April 5; records from the

Puerto   Rico   Treasury   Department     regarding   Acevedo's   debt    and

payments; and statements from Acevedo when he was questioned by

law enforcement the day the FBI searched his house.                 In the

recorded conversations the jury heard Acevedo giving advice to

Lito three days before the trial started, about how Lutgardo's

defense counsel could use phone records to attack the prosecution's

case.    In this same recording, the jury heard Lito, on behalf of

Lutgardo, reimbursing Acevedo for some construction materials

related to the remodeling of his garage.         Furthermore, in another

recorded conversation between Lito and Acevedo, the jury heard

Acevedo:   lamenting   the   day   he   was   assigned   to   preside    over

Lutgardo's case; complaining that Anaudi had not yet called him

with news on the appellate judgeship; talking about the red

motorcycle that Lito had bought for him; and stating that Officer

Soto had "screwed" them.




                                   -24-
            Considering       the    sum   of    all    the    evidence    and   the

reasonable inferences drawn therefrom in the light most favorable

to the verdict, we conclude that a reasonable jury could have found

beyond a reasonable doubt that Acevedo knowingly and voluntarily

participated in the conspiracy to acquit Lutgardo.                   Furthermore,

Acevedo's argument that he never saw, heard, met or discussed

anything with Lutgardo fails because "each coconspirator need not

know of or have contact with all other members of the conspiracy,

nor must they know all of the details of the conspiracy or

participate in every act in furtherance of it."                 Rodríguez-Reyes,

714 F.3d at 7.      Thus, evidence that Acevedo met or talked to

Lutgardo was not required to prove his participation in the

conspiracy.

            We also find that there was sufficient evidence to

support Acevedo's conviction on Count Three.                    Here, Lutgardo's

acquittal was the "business" or "transaction" in connection to

which the bribe was made.           However, because the monetary value of

Lutgardo's acquittal cannot be determined, we evaluate the value

of the bribe to determine if the transactional element requirement

is met.   Acevedo concedes that he received $4,615 in benefits from

Lutgardo,   including     a    $3,788      tax   debt   paid    to   the   Treasury

Department by Lito, $420 in gifts from Macy's, and $407 related to

some other expenses for which receipts were entered into evidence.


                                        -25-
Moreover, the evidence at trial demonstrates that Acevedo received

other benefits and items valued over $385 that, combined with the

$4,615 that Acevedo concedes, would meet the $5,000 threshold.

            A    summary    of   expenditures   prepared      by   Lito,    and

introduced into evidence at trial, shows a total of $63,380 in

payments made to Acevedo or on Acevedo's behalf, including $18,720

in labor costs related to the construction work in Acevedo's house

and $4,550 in expenses in restaurants and bars.                 In addition,

Acevedo also expected to receive an appellate judgeship and jobs

for Saúl and Miguel at the Treasury Department and the State

Insurance Fund Corporation, respectively.              From the appellate

judgeship alone, Acevedo would have received a salary increase of

around $15,400 annually until his retirement at age 70.18

            The government also points to the $3,000 to $4,000 cash

payment that Acevedo received in April 2013, after the April 5

incident,   to    cover    expenses   related   to   any    investigation    or

possible charges that could be brought against him.                   Acevedo

argues, however, that this amount should not be considered because

the alleged conspiracy had concluded by then.              The government, on


18  Ms. Ginorli Maldonado, the Director of the Office of Budget
and Planning at the Puerto Rico Court Administration testified
that a Superior Court Judge's yearly salary is $89,600, whereas a
state appellate judge earns $105,000 annually. We also note that
in Acevedo-López this court calculated Acevedo's expected benefit
from the appellate judgeship to be $123,200, based on the years
remaining until Acevedo's retirement. 873 F.3d at 335.

                                      -26-
the contrary, argues that the conspiracy was still ongoing because

Lito and Lutgardo still had to make good on their promise of

benefits to Acevedo.       We need not decide this issue because even

if we do not take into consideration the payment in question,

§ 666's     $5,000   threshold   is    easily    met     with   the    $63,380    in

expenditures      and/or   the   expected       salary     increase     from     the

appellate judgeship.       Accordingly, the district court did not err

in finding that the transactional element under § 666 was met.

B.   Challenged Remarks during Opening Statement                      and   Closing
     Argument, and Miriam Rodríguez's Testimony

             Acevedo   next   argues    that     the   government       improperly

appealed to the jury's emotions and inflamed the passions of the

jurors through its opening statement and closing argument, as well

as   with   its   presentation    of    Miriam    Rodríguez      ("Rodríguez"),

Babilonia's mother-in-law, as a witness.

             Acevedo complains of the following remarks during the

government's opening statement:

          Félix Babilonia was 49 years old when he was killed
          on the evening of June 30, 2012. He was involved in
          a car collision, with another vehicle driven by
          [Lut]gardo Acevedo López on the west coast of Puerto
          Rico. When Félix died he left behind his wife Lesley
          and three children. Lutgardo was charged with among
          other crimes, vehicular homicide and his criminal
          trial was eventually assigned to the defendant, Manuel
          Acevedo Hernández.    However, the defendant did not
          give Félix Babilonia and his family a fair trial. Did
          not give them justice. Instead his greed and ambition
          had him take bribes, from Lutgardo, more than
          $50,000.00 in goods and services in exchange for

                                       -27-
       finding him not guilty, violating the very core of
       the institution that the defendant swore to uphold.

       . . .

       On March 2013 [sic], the Félix Babilonia's [sic]
       family entered a courtroom such as this one, expecting
       and deserving fairness.    Lutgardo was charged with
       vehicular homicide because witnesses said he had been
       driving drunk and high.    Lutgardo was charged with
       obstruction of justice because he refused to take a
       breathalyzer test. Félix's family deserved justice.
       They deserved a fair trial where everyone followed
       rules. Did they get that? No. Why not? Because
       when they walked into that courtroom the Judge that
       they saw sitting on the bench is the man sitting right
       there. Defendant Manuel Acevedo Hernández. And [in]
       his courtroom justice was for sale.

       . . .

       The defendant is entitled to a fair trial, unlike the
       one he denied Félix Babilonia's family, and the law
       requires us to prove him guilty beyond a reasonable
       doubt. We embrace the burden, ladies and gentlemen,
       and we want you to hold us to it.

          Regarding closing argument, Acevedo does not point to

any specific statement, but rather argues generally that during

closing argument, "the government retook the theme that justice

had been denied by [Acevedo] to . . . Babilonia."19




19  The record reveals that the prosecutor mentioned the term
"justice" twice during the government's closing argument; once at
the beginning of his argument, when he stated that Acevedo "did
not give Félix Babilonia and his family justice" and at the end of
his argument, when he stated that "[a] guilty verdict here for
both counts will embrace justice."


                              -28-
            On    the   second    day   of     trial,   Rodríguez,       Babilonia's

mother-in-law, briefly testified as part of the government's case-

in-chief.    When Rodríguez was called to the witness stand, defense

counsel asked for a proffer of her testimony.                   In response, the

prosecutor explained that Rodríguez would provide "a little bit of

background about [her] son-in-law['s] life" and would also testify

about what she observed in state court when she attended Lutgardo's

trial.     Defense counsel stated that it would be "improper" for

Rodríguez's testimony to include "her interpretations of what

happened in court."         The district court allowed Rodríguez to

testify as long as her testimony was based on personal knowledge.

            Thereafter, Rodríguez testified, without any objection,

that Babilonia, "an excellent man and a marvelous father" of three,

died as a result of a "car collision" on June 30, 2012.                     She also

testified, again without objection, that his family lost his income

when he passed away, and had not overcome his death.                       Rodríguez

further    testified     that    Lutgardo      was    charged     with    "vehicular

homicide" for Babilonia's death, that the case was assigned to

Acevedo,    and     that    she     attended         Lutgardo's     state     trial.

Additionally, she testified that it "seemed odd" that Acevedo

suggested in January 2013 that expert reports on Lutgardo's BMW

might be important, that Acevedo then ordered the government to

turn over Lutgardo's BMW so that defense counsel could hire an


                                        -29-
expert to examine it, and that Acevedo postponed the trial date

until March so that Lutgardo could retain an expert to examine the

car.   When Rodríguez was asked by the prosecutor whether she had

been able to observe Acevedo's demeanor during the trial, Acevedo's

defense counsel objected because Rodríguez was not "the best

evidence" as to "what happened in court."

            In response to defense counsel's objection, the court

held a sidebar discussion where the prosecutor explained that he

was asking about what Rodríguez had observed at trial because

following the trial, she had made "an official complaint" against

Acevedo.    Defense counsel argued that the fact that Rodríguez had

filed a complaint against Acevedo was irrelevant.              The court

stated that it had been "very attentive to see" that Rodríguez's

testimony had not turned into "an emotional rally," determined

that there was "no indicia" of having "appeal[ed] to the jury

emotions"    and   that   Rodríguez's    testimony   had   been    "pretty

factual,"    and   therefore   allowed    the   government's      line   of

questioning to continue as long as it was limited to the fact that

Rodríguez felt the process had been "unfair and that [had] lead

her to file a complaint."      Back in open court, in response to the

government's line of questioning, Rodríguez then testified that

her impression was that the trial had been unfair and, after she




                                  -30-
heard in the news that Lito had been stopped while accompanied by

Acevedo, she decided to file a complaint against Acevedo.

           On appeal, Acevedo argues that the government's opening

statement and closing argument concentrated on seeking justice for

Babilonia and his family.           Yet, whether justice had been denied

to Babilonia or his family did not go to any of the elements of

the   crimes   being   charged.        Likewise,    Acevedo   contends      that

Rodríguez's    testimony,       although     initially    portrayed    by   the

government as "factual," turned out not to be factual at all

because it did not go to any of the elements of the charges that

Acevedo was facing, and she knew nothing about the conspiracy or

the alleged bribe.           Thus, the government's remarks at opening

statement and closing argument, as well as Rodríguez's testimony,

were irrelevant and improper, and "only appealed to the jury's

sentiment."    According to Acevedo, by making these remarks and

introducing Rodríguez's testimony, the government "distorted the

issues, gave weight to an unrelated matter and appealed to the

jury to find for the government," tainting the jury's verdict and

resulting in prejudice to Acevedo, which warrants a new trial.

      1. Unpreserved Challenges to Opening               Statement,    Closing
      Argument, and Rodríguez's Testimony

           Acevedo     did    not   object   to   the   prosecutor's   remarks

during the government's opening statement or closing argument.

Nor did he object to the admission of Rodríguez's testimony about

                                      -31-
Babilonia and the effects of his death on his family.                Thus, we

review Acevedo's newly raised challenges for plain error.20             United

States v. Rodríguez, 675 F.3d 48, 64 (1st Cir. 2012); see also

United States v. González-Pérez, 778 F.3d 3, 19 (1st Cir. 2015);

United States v. Flemmi, 402 F.3d 79, 86 (1st Cir. 2005).                   In

order to succeed under the plain error standard, the "defendant

must demonstrate: (1) that an error occurred (2) which was clear

or   obvious   and   which   not   only    (3)   affected   the   defendant's

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."              United

States v. Moran, 393 F.3d 1, 13 (1st Cir. 2004) (quoting United

States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).           This standard

of review places a heavy burden on the defendant and "tends to

afford relief . . . only for 'blockbuster' errors."               Id. (quoting

United States v. Griffin, 818 F.2d 97, 100 (1st Cir. 1987)).

           The government maintains that there was no error in the

government's opening statement and closing argument because the



20  Where a timely objection has been made to a statement in the
government's opening or closing, we review de novo whether the
challenged portion of the government's statement was improper and
if so, whether it was harmful. United States v. Appolon, 695 F.3d
44, 66 (1st Cir. 2012). However, improper remarks by the government
"are grounds for reversal only if they 'so poisoned the well' as
to have likely affected the trial's outcome." United States v.
Mooney, 315 F.3d 54, 60 (1st Cir. 2002) (quoting United States v.
Cartagena-Carrasquillo, 70 F.3d 706, 713 (1st Cir. 1995)).


                                    -32-
challenged     remarks     merely      tied     "the   bribery    scheme       to    the

vehicular-manslaughter case from which it arose."                       According to

the government, when "charging a judge with taking a bribe to fix

a criminal trial, [the government] can permissibly remind jurors

that the judge's actions had the effect of depriving the parties

to that case . . . of a fair trial" and, here, the challenged

remarks had the purpose of establishing that Acevedo's "conduct

had real-world victims and consequences."                The government further

notes that the prosecution alluded to Babilonia only a few times

during   the    course   of    a     seven-day    trial,   that       most   of    these

instances were days before the jury deliberated, and that it did

not mention Babilonia at all during its rebuttal, so any alleged

impropriety was neither pervasive nor severe.                   Alternatively, the

government     maintains      that    "any    impropriety   was       not    clear   or

obvious"     and,    consequently,      does     not   amount    to    clear      error.

Specifically as to Rodríguez's testimony, the government argues

that the district court made a specific finding that there had

been no indicia of the government appealing to the jury emotions

and   that     the   court    had     been    "very    attentive       to    see    that

[Rodríguez's testimony] was not going to turn into an emotional

rally and it [had] not."             Finally the government maintains that,

even if the government's remarks at opening statement or closing

argument, and Rodríguez's unchallenged testimony had been clearly


                                         -33-
erroneous, reversal is not warranted because they did not "so

poison[] the well that the trial's outcome was likely affected."

            We   need   not   decide    whether   there    was    an   error   in

admitting    Rodríguez's       unchallenged       testimony,      or    in     the

government's opening statement or closing argument, or whether the

alleged errors were clear or obvious because, even assuming that

Acevedo meets the first two prongs of the plain error standard,

his challenges nevertheless fail under the last two prongs.

            Acevedo     did   not   demonstrate   that    any    alleged     error

affected his substantial rights or that they impaired the fairness,

integrity, or the public reputation of the judicial proceedings.

We are hard-pressed to find that Acevedo's substantial rights were

affected considering the strength of the evidence against him,

which included, among other things, direct evidence of Acevedo (in

his own voice) providing strategic legal advice to Lutgardo's

counsel, the testimony of numerous witnesses (including Lito), and

corroborating evidence of these testimonies, such as recorded

conversations, phone records, photos, receipts, toll records, and

gifts that were seized from Acevedo's house.               We are confident

that this overwhelming evidence "would have corrected any jury

misperception arising from the government's opening statement [or

closing argument]" or from Rodríguez's unchallenged testimony.

United States v. Cruz, 156 F.3d 22, 31 (1st Cir. 1998).                Moreover,


                                       -34-
regarding    the   remarks     made      during    the     government's      opening

statement and closing argument, the district court instructed the

jury that statements by the attorneys did not constitute evidence,

and the jury is presumed to have followed these instructions.                       Cf.

Rodríguez, 675 F.3d at 63.            Because, "any lingering prejudicial

effect    from     the    [government's]          remarks        [or     Rodríguez's

unchallenged testimony] pales in comparison with the overwhelming

strength of the government's evidence against [Acevedo]," United

States v. Mooney, 315 F.3d 54, 60 (1st Cir. 2002), the comments

referring to the denial of justice to Babilonia and his family and

the testimony about the effects of Babilonia's death on his family

do not amount to reversible plain error.

     2.     Preserved Challenge to Rodríguez's Testimony

             Because     Acevedo      launched      a     timely       objection     to

Rodríguez's testimony about Acevedo's conduct during Lutgardo's

state trial, we review the admission of that part of her testimony

for abuse of discretion.           Gay v. Stonebridge Life Ins. Co., 660
F.3d 58, 61 (1st Cir. 2011); Peña–Crespo v. Puerto Rico, 408 F.3d
10, 14 (1st Cir. 2005).       If we determine that the court abused its

discretion    in   admitting       the   testimony,       "we    then    review     the

admission for harmless error."                  Gay, 660 F.3d at 62.               "The

essential    inquiry     in   harmless      error       review   is     whether     the

improperly admitted evidence likely affected the outcome of [the]


                                         -35-
trial."     United States v. Torres-Galindo, 206 F.3d 136, 141 (1st

Cir. 2000).

              The government argues that the district court did not

abuse   its    discretion   in   allowing    Rodríguez   to   testify   about

Acevedo's handling of Lutgardo's state trial and her filing of a

complaint against him because this testimony was relevant.                It

posits that "federal rules of evidence set a very low bar for

relevance, allowing admission if the evidence has any tendency to

make a material fact more or less likely" and that, here, her

testimony     "clears   that   low   bar."    (Internal   quotation     marks

omitted).      It further argues that Rodríguez's observation that

Acevedo frequently ruled in favor of Lutgardo, as well as her

explanation of the circumstances leading to her filing of a

complaint, "had at least some tendency to show that [Acevedo] was

on the take."

              Although we agree with the government that Rodríguez's

testimony clears the low bar for relevance, we note that even

relevant evidence is subject to exclusion if its unfair prejudicial

effect substantially outweighs its probative value.           United States

v. Breton, 740 F.3d 1, 14 (1st Cir. 2014) (quoting Fed. R. Evid.

403).     We need not decide, however, whether the district court

abused its discretion in allowing Rodríguez's testimony because,

even if we were to find that the testimony should have been


                                     -36-
excluded, the error would be harmless.                 Given the strength of the

evidence against Acevedo, we find that Rodríguez's testimony did

not affect the outcome of the case.                  See, e.g., United States v.

Rose, 104 F.3d 1408, 1414 (1st Cir. 1997) (finding that admission

of potentially inflammatory evidence was an abuse of discretion,

but harmless because of overwhelming evidence of guilt).                            Thus,

Rodríguez's    testimony,       while    perhaps       best    left   out,      was    not

reversible error.

C.   Lutgardo's Fifth Amendment Privilege

             Lutgardo invoked his right against self-incrimination

after Acevedo subpoenaed him to testify at trial.                       The district

court convened a hearing outside the presence of the jury to

conduct   an    inquiry       into    Lutgardo's      invocation      of    the     Fifth

Amendment privilege.            Acevedo's defense counsel presented the

questions he would pose to Lutgardo were he to testify.                                The

questions    focused     on    Lito    and    the    "monies    given      to   him"    by

Lutgardo.      Lutgardo, who was assisted by counsel, declined to

answer the questions, fearing the answers could expose him to

additional     criminal       charges.         The    trial     court      upheld      the

privilege,     finding    that       "based   on     the   proposed     questions      of

examination . . . [Lutgardo] could be exposing himself to the

filing of not only possible Federal charges but possible State

charges and other charges by any other entity."


                                         -37-
            We review "favorable rulings on th[e] invocation of the

Fifth Amendment privilege for abuse of discretion."              United States

v. Ramos, 763 F.3d 45, 53 (1st Cir. 2014) (citing United States v.

Gary, 74 F.3d 304, 310 (1st Cir. 1996)).                  We will reverse a

district court's determination that a witness properly invoked the

privilege only when it is "perfectly clear . . . that the answers

[sought from the witness] cannot possibly incriminate."                  United

States v. De la Cruz, 996 F.2d 1307, 1312 (1st Cir. 1993) (omission

in original) (internal quotation marks omitted) (citing United

States v. Johnson, 488 F.2d 1206, 1209 (1st Cir. 1973)).                  After

careful review of the record, we discern no abuse of discretion in

the district court's ruling.

            Acevedo claims that the district court infringed upon

his Sixth Amendment right to present a defense by allowing Lutgardo

to   invoke        his   Fifth   Amendment       privilege     against    self-

incrimination.       The Sixth Amendment guarantees an accused's right

"to have compulsory process for obtaining witnesses in his favor,"

U.S. Const. amend. VI, which includes "[t]he right to offer the

testimony     of    witnesses,   and   to     compel   their   attendance,    if

necessary."        Washington v. Texas, 388 U.S. 14, 18–19 (1967).           The

Sixth Amendment, however, does not provide an absolute right to

present a defense.        See DiBenedetto v. Hall, 272 F.3d 1, 8 (1st

Cir. 2001) ("[A] defendant's right to present relevant evidence is


                                       -38-
not unlimited, but rather is subject to reasonable restrictions

. . . and evidentiary exclusions will not violate the constitution

so long as they are not arbitrary or disproportionate to the

purposes they are designed to serve." (internal quotation marks

omitted) (quoting United States v. Scheffer, 523 U.S. 303, 308

(1998))); Gary, 74 F.3d at 309 ("[T]he Sixth Amendment does not

confer the right to present testimony free from the legitimate

demands of the adversary system." (quoting United States v. Nobles,

422 U.S. 225, 241 (1975))).              Consequently, we have held that "a

witness   may    invoke       the   Fifth     Amendment   if   testifying     might

incriminate      him    on    direct     or     cross-examination,     despite    a

defendant's      Sixth       Amendment      interests     in     presenting    that

testimony."      Ramos, 763 F.3d at 53.              The witness need only show

"some reasonable possibility that, by testifying, he may open

himself to prosecution."            United States v. Castro, 129 F.3d 226,

229 (1st Cir. 1997) (citing In re Kave, 760 F.2d 343, 354 (1st

Cir. 1985)).

           We turn to Acevedo's contention that Lutgardo could not

invoke the Fifth Amendment because Acevedo's defense counsel would

only ask questions related to facts to which Lutgardo had already

pled   guilty.         We    have   found     this   reasoning    to   be   "overly

simplistic," as it ignores what the government might bring up

during cross examination that the conviction does not shield from


                                         -39-
criminal liability, and the fact that the plea agreement does not

preclude further federal or state prosecution.                 Id. at 231–32.

The district court appropriately noted that the plea colloquy

"leaves open the door" on cross examination and allows "space for

the government to conduct an investigation possibly charging Mr.

Lutgardo Acevedo."       It added that, were Lutgardo to testify, he

would   have   to    answer   questions    on   cross     examination     without

limiting his responses.        While this court has acknowledged that

the government does not have a constitutional right to cross-

examine defense witnesses, we have also recognized that it is "one

of the legitimate demands of the adversary system."             Gary, 74 F.3d

at 309.    We ordinarily do not allow a witness to testify on direct

if the court has "adequate reason to believe that the witness

validly will invoke the Fifth Amendment on cross-examination with

regard to matters which are bound up with those discussed on

direct."    Castro, 129 F.3d at 230 (citing Gary, 74 F.3d at 309).

            Here, Lutgardo understood that by answering Acevedo's

questions, as well as any follow-up questions, he might have

incriminated himself as to other criminal conduct for which future

charges could be filed against him.               Lutgardo did not face a

"particularly       onerous   burden"     to    validly    invoke   the    Fifth

Amendment.     Id. at 229.       Rather, it simply "need[ed] [to] be

evident from the implications of the question . . . that a


                                    -40-
responsive answer to the question or an explanation of why it

cannot be answered might be dangerous because injurious disclosure

could result."      Ramos, 763 F.3d at 55; see also Castro, 129 F.3d

at 229 ("For the privilege to attach, the questions and answers

need not be directly incriminating.               If a reply to a seemingly

innocuous question reasonably will tend to sculpt a rung in the

ladder     of   evidence       leading     to   prosecution,       the       privilege

appropriately may be invoked." (citing Hoffman v. United States,

341 U.S. 479, 486 (1951))).               The court had adequate reason to

believe that Lutgardo faced potential incrimination and would not

answer any questions on cross examination even if he was allowed

to answer Acevedo's questions on direct examination.                     During the

district    court's     inquiry,    the    prosecutor     provided       a   specific

example of a potential line of questioning for cross examination:

"the United States would have the opportunity . . . to explore

[Lutgardo's] relationship with [Lito] or any others," and "whether

he has done other criminal activity with that individual, whether

it relates to taxes or otherwise."              The government, in an effort

to undercut Acevedo's claim that Lito simply sought to obtain money

from Lutgardo and to do so had involved Acevedo without his

knowledge,      could   have    gone     into   further   detail    as       to   other

incidents, not necessarily limited to Lito, which would have given

the government the opportunity to ask if Lutgardo had been involved


                                         -41-
in drug transactions with Lito, a question he would have declined

to answer.     Thus, the cross examination would have been rendered

ineffective,       and,    as   the    district    court      noted,   "[t]he

determination ha[d] to be done with both elements in the balance."21

See Ramos, 763 F.3d at 55 ("It is crucial for a district court to

inform its discretion through appropriate inquiries.").

            Moreover, as the district court correctly emphasized,

Lutgardo had yet to be sentenced.             A defendant who has been

convicted    but    is    awaiting    sentencing   "retains    a   legitimate

protectable Fifth Amendment interest as to matters that could

affect his sentence."       Id. at 54 (quoting De la Cruz, 996 F.2d at

1312).   Any potentially incriminating statements during Lutgardo's

testimony, or statements and evidence casting him in a negative

light, could have unfavorably affected his sentence.               See De la

Cruz, 996 F.2d at 1313 (finding that the convicted defendant's

compelled testimony could have affected his chances at any possible

sentencing reduction or might have exposed him to enhancements).

Nothing in Lutgardo's plea agreement prevented the sentencing



21  To the extent Acevedo claims that the district court should
have limited the government's cross examination, here, "effective
government cross-examination would have been seriously impaired if
the prosecutor were denied latitude to explore" Lito and Lutgardo's
dealings. De la Cruz, 996 F.2d at 1313. We have held that courts
may not limit cross examination when that limitation would be
unduly prejudicial to a party. Gary, 74 F.3d at 311-12.


                                      -42-
court from using such statements against him when determining his

sentence.

               The record reveals that the district court carefully

assessed       Lutgardo's    invocation      of     the    Fifth       Amendment     and

exercised its discretion appropriately.                  In light of the district

court's thorough inquiry and the "substantial and real . . .

hazards    of    incrimination,"      Ramos,       763    F.3d    at    55   (internal

quotation marks omitted), we conclude that the district court did

not    abuse    its    discretion    in    declining       to    compel      Lutgardo's

testimony.

D.    Sentencing

               Acevedo    argues    that    the     district      court      erred    in

calculating the applicable GSR in two respects. First, he contends

that the court's determination that the offense included more than

one bribe, and its consequent imposition of a two-level enhancement

under U.S.S.G. § 2C1.1(b)(1),22 was incorrect because the offense

only involved a single incident of bribery which sought to obtain

one benefit -- Lutgardo's acquittal.                According to Acevedo, that

the scheme included a number of installment payments that "varied

in    quantity    is     inconsequential     and    irrelevant,"          because    the



22 U.S.S.G. § 2C1.1(b)(1) directs the court to increase the base
offense level by two levels "[i]f the offense involved more than
one bribe or extortion."


                                          -43-
purpose of the bribe was singular.      Acevedo notes that, as the

district court found, the cash payment that Lito made to Acevedo

after the April 5 incident was for a purpose other than obtaining

Lutgardo's acquittal.      He argues that, however, this payment

should have not been considered because it did not fall within the

conspiracy and bribe charged since that conspiracy had already

ended by then.      Second, Acevedo argues that the court erred in

calculating the value to be obtained by him for his participation

in the bribe, for purposes of applying a ten-level enhancement

under U.S.S.G. § 2C1.1(b)(2).    He posits that the salary increase

of $92,400,23 on which the ten-level enhancement partially relied,

is impermissibly speculative because he never applied for the

appellate judgeship and the record does not show that he would

have received it.    In consequence, his argument goes, the increase

in salary between a superior judge and an appellate judge should

not have been considered.       Acevedo admits to having received

benefits amounting to $63,380, which he argues would warrant only

a six-level enhancement.



23  The court arrived at this amount by multiplying $15,400 (the
increase in salary that Acevedo would have received had he been
appointed to the Court of Appeals ($105,000 for an appellate judge
yearly salary minus $89,600 for a superior judge yearly salary))
by six, which was the most conservative number of years that
Acevedo would have held that position until his retirement at age
seventy.


                                -44-
           In   response    to    Acevedo's    arguments,     the   government

alleges that Lito and Lutgardo bribed Acevedo to "provide favorable

treatment throughout Lutgardo's state case," which would not only

get Lutgardo acquitted, but also give the appearance that the

acquittal had been reasonable.              According to the government,

multiple acts taken by Acevedo to support Lutgardo's acquittal

(e.g. Acevedo's rulings on motions, strategy advice, ex parte

visits to the site of the accident, etc.) point toward multiple

bribes.   Moreover, the government argues that the scheme involved

different forms of payment -- gifts, payments, remodeling work,

social outings, a motorcycle, and an appellate judgeship -- and

that the payment made after Lutgardo's acquittal was made during

the scope of the conspiracy, which still existed by January 2014

when Lito and Lutgardo created a backdated contract to provide a

false   explanation   for   the    money    that   Lutgardo    gave   Lito   in

furtherance of the conspiracy.

           Regarding the ten-level enhancement under § 2C1.1(b)(2),

the government argues that, under United States v. Berroa, 856
F.3d 141, 162 (1st Cir. 2017), the enhancement was proper because

it applies so long as Acevedo "received or expected to receive the

requisite benefit."    The government tells us that the language of

the   Guidelines   "prescribes      a   'forward-looking'      inquiry   that

focuses on the defendant's reasonable expectation at the time of


                                     -45-
the offense" thus, making irrelevant that Acevedo did not apply

for the appellate judgeship, and points to evidence in the record

showing that Acevedo expected the appellate judgeship.

          The government further urges us to uphold Acevedo's

sentence by finding that any error in calculating the GSR would

nonetheless be harmless in light of the district court's statement

that it would impose the same sentence even if the applicable GSR

would have been lower.

          Both of Acevedo's alleged sentencing errors go to the

calculation of the GSR.   Yet, aware of the parties' disagreement

as to the proper calculation of the GSR, the district court made

it abundantly clear that it would have imposed the same sentence

regardless of the applicable GSR.      It stated the following:

       I would like to make clear that regardless of the
       application of the guidelines, regardless of whether
       any other of those adjustments would have been proper,
       this   Court   would    have,   considering   such   a
       determination, that the guidelines would not properly
       reflect the seriousness of the offense and the
       participation of this defendant and the Court would
       have engaged in a variance under the 3553 factors and
       would have imposed the same sentence that I am
       imposing here today.

          In light of this clear indication in the record that the

court would have imposed the same sentence even without any of the

alleged errors, we find that any errors in calculating Acevedo's

GSR would have been harmless.    See United States v. Tavares, 705
F.3d 4, 25 (1st Cir. 2013) ("If 'the district court would have

                                -46-
imposed   the   same   sentence'     even   without      the    error,   it   was

harmless." (quoting Williams v. United States, 503 U.S. 193, 202-

03 (1992))).

E.   Cumulative Error

           Acevedo also seeks reversal based on the cumulative

error doctrine.     Having found that some of Acevedo's allegations

of error are entirely without merit, and that none of the alleged

errors resulted in substantial prejudice or affected the outcome

of the trial, we also conclude that the aggregate effect of his

claimed errors does not call for reversal either.                   See United

States v. Peña-Santo, 809 F.3d 686, 702 (1st Cir. 2015); Torres-

Galindo, 206 F.3d at 141.            The evidence against Acevedo was

overwhelming, and "the district court did not conduct the trial in

a manner that undermined his right to a fair trial."               Peña-Santo,

809 F.3d at 702-03.     Consequently, we reject his contention that

his conviction was tainted by cumulative error.

                              III.   Conclusion

           The record reflects that Acevedo's conviction was not

tainted   by    prejudicial    error   either     from    the    admission    of

Rodríguez's testimony or in the government's opening statement or

closing argument, and the evidence of his guilt was more than

sufficient to support the jury's verdict.             It further shows that

the court did not abuse its discretion in upholding Lutgardo's


                                     -47-
invocation of his Fifth Amendment privilege.   Finally, the record

reflects that any sentencing error would be harmless. Accordingly,

Acevedo's conviction and sentence are affirmed.

          Affirmed.




                              -48-